DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 16-24 in the reply filed on 3/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 25-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2021.
Specification
The use of the term Barex (page 7, line 25), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: Barex is used with accompanying generic terminology (page 7, line 25). Appropriate correction is required.

Claim Interpretation
Applicant’s special definitions of “directly connected” (page 2, lines 27-30) and “substantially rigid connection” (page 2, lines 31-37) have been noted and will be used throughout this Office action.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

Regarding claim 16, the claim uses the generic placeholder “element” coupled with functional language “coupling” (line 5) without reciting sufficient structure, material, or acts to performed the claimed function. The limitation is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is threaded connector (page 3, lines 27-33), a snap fit connector (page 3, lines 34-37, page 4, lines 1-3), a mechanical connector (page 4, lines 4-11), or combinations thereof (page 4, lines 26-30).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 23, claim 16 requires the nicotine source to comprise a first carrier material impregnated with nicotine (lines 2-3). The instant claim therefore fails to further limit claim 16.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mironov (WO 2015/040180).

Regarding claims 16 and 23, Zuber discloses an aerosol generating device which receives an aerosol generating article within its cavity (page 16, lines 31-36, figure 1, reference numeral 2). The aerosol generating article is considered to meet the claim limitation of a cartridge since it is separate from the aerosol generating device. The aerosol generating article has an elongate cylindrical housing that contains a first compartment containing a nicotine source (figure 1, reference numeral 6) and a second compartment containing a volatile flavor delivery enhancing compound (page 16, lines 1-12, figure 1, reference numeral 10). The first cartridge is located at the distal end of the aerosol generating article, and the second compartment is located downstream of it (page 16, lines 1-12), indicating that the compartments are located in fixed positions within the cartridge and are therefore rigidly connected to each other by the housing. The housing is therefore considered to be the functional equivalent of the coupling element since it is between the first and second compartments and hold them together and fixedly connects them together. The first compartment comprises a porous sorption element with 10 mg of nicotine sorbed thereon (page 17, lines 15-23), which is considered to meet the claim limitation of impregnated since sorbed materials are held within their associated sorbents. The volatile delivery enhancing compound is an acid (page 1, lines 24-28).

Regarding claim 17, Zuber discloses that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2). The transverse sides of the first compartment are located proximate the housing (figure 1).

Regarding claim 18, Zuber discloses that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the second compartment are located proximate the housing (figure 1).

Regarding claim 19, Zuber discloses that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2) and that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the first compartment are located upstream of a location where the housing contacts the first compartment, and the transverse sides of the second compartment are located distal of a location where the housing contacts the second compartment.

Regarding claim 21, Zuber discloses that the first and second compartments are in contact with the housing (figure 1), which is considered to be a direct mechanical connection.

Regarding claim 24, Zuber discloses that the volatile delivery enhancing compound is lactic acid (page 6, lines 29-37, page 7, lines 1-2) and that the volatile delivery enhancing compound is absorbed in the sorption element (page 7, lines 5-8), which is considered to meet the claim limitation of impregnated since sorbed materials are held within their associated sorbents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/040180) in view of Horian (US 8,813,759).

Regarding claim 20, Zuber discloses all the claim limitations as set forth above. Zuber does not explicitly disclose the housing being welded to the compartments.
Horian teaches a hermetically sealed nicotine inhaler (abstract) having a watertight tube portions that are joined by sonic welding to form a seal (column 5, lines 24-30).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the joined components of Zuber with the welding of Horian. One would have been motivated to do so since Zuber teaches joined components Horian teaches that welding is a type of joint that produces watertight seals between components.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/040180) in view of Monsees (US 9,549,573).

Regarding claim 23, Zuber discloses all the claim limitations as set forth above. Zuber does not explicitly disclose a snap fit connection.
Monsees teaches a vaporization device having a replaceable detachable cartridge that is connected to a separate coupling using a snap fit coupling (column 10, lines 50-57).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridges and housing of Zuber with the snap fit coupling of Monsees. One would have been motivated to do so since Monsees teaches a replaceable cartridge that is coupled using a snap fit connection. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-19, 21 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of copending Application No. 16/061,407 (hereafter referred to as Waller) in view of Zuber (WO 2015/040180).

Regarding claims 16 and 23-24, Waller claims a cartridge for an aerosol generating system comprising a first compartment containing a nicotine source comprising a first carrier material 
Zuber teaches an aerosol generating device which receives an aerosol generating article within its cavity (page 16, lines 31-36, figure 1, reference numeral 2). The aerosol generating article has an elongate cylindrical housing that contains a first compartment containing a nicotine source (figure 1, reference numeral 6) and a second compartment containing a volatile flavor delivery enhancing compound (page 16, lines 1-12, figure 1, reference numeral 10). The first cartridge is located at the distal end of the aerosol generating article, and the second compartment is located downstream of it (page 16, lines 1-12), indicating that the compartments are located in fixed positions within the cartridge and are therefore rigidly connected to each other by the housing. The housing is therefore considered to be the functional equivalent of the coupling element since it is between the first and second compartments and hold them together and fixedly connects them together. Zuber additionally teaches that this configuration allows a user to pierce the frangible barriers of the compartments of the aerosol generating article to draw air by inserting the article into the cavity of the aerosol generating device (page 16, lines 31-36).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of Waller with the housing of Zuber. One would have been motivated to do so since Zuber teaches an aerosol generating article that prepared for use by inserting it into an aerosol generating device.

Regarding claim 17, Zuber teaches that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2). The transverse sides of the first compartment are located proximate the housing (figure 1).

Regarding claim 18, Zuber teaches that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the second compartment are located proximate the housing (figure 1).

Regarding claim 19, Zuber teaches that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2) and that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the first compartment are located upstream of a location where the housing contacts the first compartment, and the transverse sides of the second compartment are located distal of a location where the housing contacts the second compartment.

Regarding claim 21, Zuber teaches that the first and second compartments are in contact with the housing (figure 1), which is considered to be a direct mechanical connection.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747